Citation Nr: 0109835	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  98-07 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic entitlement to a program of rehabilitation services 
under the provisions of Title 38, United States Code, Chapter 
31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to 
November 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 1998 by the Vocational 
Rehabilitation and Counseling Officer of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran does not have an employment handicap.  


CONCLUSION OF LAW

The criteria for basic entitlement to a program of 
rehabilitation services under the provisions of Title 38, 
United States Code, Chapter 31, are not met.  38 U.S.C.A. 
§§ 3100, 3101, 3102 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.35, 21.40, 21.51 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The purposes of training and rehabilitation programs for 
veterans with service-connected disabilities are to provide 
for all services and assistance necessary to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991 & Supp. 
2000).  

A person shall be entitled to a rehabilitation program under 
the terms and conditions of Chapter 31 if he is a veteran who 
has a service-connected disability rated at 20 percent or 
more and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.40 (2000).  

The term "employment handicap" means an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991 & Supp. 2000); 
38 C.F.R. § 21.35 (2000).  

An employment handicap does not exist when the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment but do not obtain or retain 
such employment for reasons within their control.  38 C.F.R. 
§ 21.51(f)(2)(i) (2000).  

In the veteran's case, the record reveals that he graduated 
from the University of Phoenix with a B.A. degree in Business 
Management and, in January 1998, enrolled in a law school in 
Oklahoma.  In February 1998, he applied for a VA vocational 
rehabilitation program under Chapter 31.  The RO determined 
that he had service-connected disabilities rated as 
20 percent disabling (residuals of frozen feet, evaluated as 
10 percent disabling, and residuals of a fracture of the 
right clavicle, evaluated as 10 disabling), but that he did 
not have an employment handicap, as a university graduate.  
In a supplemental statement of the case in August 1998, the 
RO pointed out to the veteran that VA vocational 
rehabilitation is not a "go to school" program but rather is 
a "go to work" program.  From the veteran's communications to 
the RO, it is not clear if he is contending that he currently 
has an employment handicap.  

The record reveals that, when the veteran received a college 
degree in Business Management, he did not seek employment but 
rather chose to pursue a professional degree.  It thus 
appears that he did not obtain suitable employment as a 
matter of personal preference, a reason which was within his 
control.  There is absolutely no evidence of record that, 
when he received a Bachelor's degree in Business Management, 
the veteran's foot condition and/or shoulder condition 
impaired his ability to obtain and retain employment 
consistent with his abilities, aptitudes, and interests.  The 
Board, therefore, finds that the veteran does not have an 
employment handicap and is thus not entitled to a program of 
rehabilitation services under Chapter 31.  

The veteran and his representative argue that he is entitled 
to vocational rehabilitation services because of statements 
made by a VA counseling psychologist in New Mexico in 1997.  
In his substantive appeal, received in May 1998, the veteran 
stated, "I was approved for Chap. 31 in New Mexico."  In June 
2000, the veteran's representative argued that the veteran 
pursued additional education in reliance on a "good faith 
offer" by the VA counseling psychologist in New Mexico to pay 
for a law school education.  It thus appears that the veteran 
and his representative are asserting that VA is equitably 
estopped to deny his vocational rehabilitation application.  

The record discloses that, before moving to Oklahoma, the 
veteran applied to the RO in Albuquerque, New Mexico, for a 
rehabilitation program under Chapter 31.  Initially, a 
contract counselor found that the veteran's attendance at a 
culinary institute in a training program to become a chef was 
a viable goal, but, in September 1997, T. K. S., Ed. D., a VA 
counseling psychologist, questioned whether it would be 
advisable for the veteran, who had a foot condition, to try 
to enter an occupation (chef) which requires being on one's 
feet.  

In September 1997, the veteran wrote to Dr. T. K. S., the 
counseling psychologist, and indicated that he was going to 
apply for vocational rehabilitation "to cover the cost of my 
[undergraduate] degree."  Dr. T. K. S. found that the veteran 
had an employment handicap, because he was "unable to perform 
activities requiring physically demanding activities such as 
carrying heavy objects, prolonged standing or walking."  He 
stated that the veteran was "not currently marketable for 
employment services without additional training" and that the 
veteran would like to pursue a Bachelor's degree and Master's 
degree in Business.  He stated that the veteran's vocational 
goal of Business appeared sound.  He stated that a 
rehabilitation plan would be developed.  (It does not appear 
that an Individualized Written Rehabilitation Plan, required 
under 38 C.F.R. § 21.80 for each veteran eligible for Chapter 
31 rehabilitation services, was ever developed by the 
counseling psychologist in New Mexico).  

In October 1997, Dr. T. K. S. closed the veteran's case as 
"entitled but unable to pursue at this time."  He noted that, 
if the veteran was accepted to graduate school or law school, 
he would reapply for services under Chapter 31.  

In the case of a veteran who had claimed that he was eligible 
for certain educational benefits, the United States Court of 
Appeals for Veterans Claims (Court) held that, even assuming 
that the veteran had been informed by VA personnel that he 
was eligible for benefits, the remedy in his case could not 
involve payment of benefits where the statutory eligibility 
requirements for those benefits were not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  The Court cited OPM v. 
Richmond, 496 U. S. 414, 416-17 (1990), where the United 
States Supreme Court, in a case involving a former Federal 
employee receiving a Federal disability pension who had 
relied on erroneous information provided by the Office of 
Personnel Management and thereby became ineligible for a 
statutorily prescribed disability annuity, held that the 
annuity could not be granted to the pensioner even though he 
had relied on the erroneous information.  The Supreme Court 
noted that, under the Appropriations Clause of the 
Constitution, Art. I, § 9, cl. 7, "payments of money from the 
Federal Treasury are limited to those authorized by a 
statute" and that, in the pensioner's case, "the relevant 
statute by its terms excludes respondent's claim" for 
disability annuity.  Richmond, 496 U.S at 424.  

In the instant case, because when the veteran applied to the 
RO in Muskogee, Oklahoma, for a rehabilitation program under 
Chapter 31, he did not have an employment handicap, he is not 
entitled to the benefit which he seeks, regardless of whether 
Dr. T. K. S. indicated that he would be entitled to have VA 
pay all or part of the cost of a graduate school or law 
school education.  The Board, therefore, finds that VA is not 
estopped to deny the veteran's basic entitlement to a program 
of rehabilitation services under the provisions of Title 38, 
United States Code, Chapter 31.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000).  


ORDER

Basic entitlement to a program of rehabilitation services 
under the provisions of Title 38, United States Code, Chapter 
31, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

